Citation Nr: 0807646	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-20 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1975 to September 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem that denied the veteran's claim of entitlement 
to service connection for hepatitis C.  The veteran perfected 
a timely appeal of this determination to the Board.

The Board notes that, in a June 2002 rating decision, the 
veteran was determined to be not competent to handle 
disbursement of funds.

The Board also notes that the veteran was scheduled to 
present testimony before a traveling Veterans Law Judge (VLJ) 
on October 23, 2007, and again in February 5, 2008.  However, 
both times the veteran failed to report to the hearing.  As 
the record does not contain further explanation as to why the 
veteran failed to report to the most recently scheduled 
hearing, or any additional requests for an appeals hearing, 
the Board deems the veteran's request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2007).


FINDING OF FACT

Hepatitis C is not etiologically related to the veteran's 
period of service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2001 
and November 2005 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the types of evidence 
necessary to establish entitlement to service connection for 
hepatitis C, the risk factors for hepatitis C, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in February 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in November 2005.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post service private medical 
treatment records, VA medical treatment records, Army Medical 
Center medical treatment records, a VA compensation and 
pension examination, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, service medical records do not reflect 
complaints of or treatment for hepatitis C, but they contain 
multiple instances, over the veteran's period of service, of 
treatment for viral syndromes, the symptoms of which included 
diarrhea, vomiting, headache, fever, and abdominal pain.

On April 1985 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the abdomen, and 
no hepatitis C was noted.

The record reflects a current condition of chronic hepatitis 
C.  The first indication of hepatitis C in the medical record 
is an October 2000 Army Medical Center treatment record.  
That record indicates that the veteran reported having a 
recent positive hepatitis C test, and that he requested a 
second opinion.  The veteran was diagnosed as having probable 
chronic hepatitis C.

VA medical treatment records from September 2000 to May 2006 
repeatedly indicate a history of and treatment for cocaine 
abuse.

The veteran submitted a pamphlet regarding hepatitis C, 
received by VA in March 2004.  The pamphlet was accompanied 
by a statement from the veteran that, according to the 
pamphlet, hepatitis C progressed very slowly, that it took 
most people up to 10 years to move from one stage to the 
next, and that symptoms may include mild fever, upset 
stomach, pain in the stomach area, and feeling tired.

The veteran was afforded a VA examination in January 2007.  
On examination, it was noted that the veteran denied using 
intravenous drugs in the military, had had no blood 
transfusion except recently with his treatment from acute 
myelogenous leukemia, and had had no occupational blood 
exposure and no known high-risk sexual activity.  The veteran 
was diagnosed as having hepatitis C.  The VA examiner opined 
that, on review of the evidence in the claims file, it was 
not likely that the veteran's hepatitis C was related to 
treatment he had had in military service, and, specifically, 
it was not likely related to treatment given for 
gastrointestinal problems during the period from 1978 to 
1984.  The examiner noted that such gastrointestinal problems 
were typically not considered a precursor to hepatitis C.  
The examiner also stated that there were no other etiological 
factors found in the record that would clearly suggest hat 
the veteran's hepatitis developed while in the military 
service, but, rather, the veteran did admit to snorting 
cocaine and stated that he started doing this after military 
service, and this was a definite risk factor.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for hepatitis C.  In short, the medical evidence 
of record weighs against the veteran's claim.  The veteran's 
service medical records are negative for any indication of 
hepatitis C, and there is no diagnosis of hepatitis C in the 
medical record until October 2000, which is more than 15 
years after the veteran's period of service.  Also, the only 
competent medical etiology opinion of record is that of the 
January 2007 VA examiner, which is that hepatitis C was not 
likely incurred during the veteran's period of service.

The Board recognizes the veteran's argument that the medical 
literature indicates that hepatitis C symptoms may go 
undiscovered until many years after a person is infected, so 
that the veteran's hepatitis C may have gone undetected until 
many years after service, even though he had become infected 
in service.  The Board also recognizes the argument that 
hepatitis C is manifested by flu-like symptoms, including 
mild fever, upset stomach, pain in the stomach area, and 
feeling tired, and that the veteran demonstrated these 
symptoms in service.  However, the determinations of whether 
the veteran's hepatitis C likely manifested in service based 
on when it was first diagnosed after service, and whether any 
in-service symptoms indicate that the veteran incurred 
hepatitis C in service, are determinations that are medical 
in nature.  Neither the veteran nor his wife is competent to 
provide opinions that require medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The only medical opinion of record 
regarding the etiology of the veteran's hepatitis C is that 
of the January 2007 VA examiner.  The VA January 2007 
examiner specifically opined that, on review of the evidence 
in the claims file, it was not likely that the veteran's 
hepatitis C was related to treatment he had in military 
service and, specifically, treatment given for 
gastrointestinal problems during the period from 1978 to 
1984.  The VA examiner also noted that such gastrointestinal 
problems were typically not considered a precursor to 
hepatitis C.  The VA examiner furthermore stated that there 
were no other etiological factors found in the record that 
would clearly suggest that the veteran's hepatitis developed 
while in the military service, but, rather, the veteran 
admitted to snorting cocaine after military service, and this 
was a definite risk factor.  There is no medical opinion or 
other competent medical evidence of record relating hepatitis 
C to the veteran's period of service.

Thus, in light of the medical evidence, the Board does not 
find that hepatitis C is etiologically related to the 
veteran's period of service.  Accordingly, service connection 
for hepatitis C is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


